Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
Page 1, line 13 “DC voltage.” should be “DC Voltage, or rectification”.
Page 1, lines 18-19 “is used to realize an inrush current prevention circuit” should be “prevents an inrush current”.  35 USC 112(a) requires the specification be concise.
Page 1, lines 25-27, requires some slight revision.  Judging by the figures, applicant intends to use the unconnected phase of a 3phase rectifier on a single phase converter.  This needs to be made clearer, since 35 USC 112(a) requires the specification be clear.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed DC power terminal to the input of the converters must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hu (US 10,008,952).
As to claim 1, Hu discloses a power conversion apparatus comprising: a converter including input terminals (output 106/ input108) and switching elements (108) corresponding to respective phases of a three-phase AC power supply, and configured to convert an AC voltage of the three-phase AC power supply (102) into a DC voltage (VDC); and a capacitor (C1) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 10,008,952) in view of Boni (US 2013/003432).
As to claim 2, Hu discloses a voltage detector (128) configured to detect a voltage across the capacitor; and a control unit (123).
Hu does not disclose wherein the control unit is configured to, when the voltage across the capacitor exceeds a threshold, turn on the switching element corresponding to a phase of the input terminal to which the single-phase AC power supply or the DC power supply is not connected, so as to discharge an electric charge accumulated in the capacitor.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu to use the overvoltage protection as disclosed in Boni to prevent damage to semiconductor elements (¶10).  
As to claim 3, Hu in view of Boni teaches further comprising a reactor (Boni 16) connected to a power supply side of at least one of the three input terminals of the converter, wherein the passive element is a discharge resistor (Hu, Rd).  As to the limitation “and is provided to connect an input terminal side of the reactor or a power supply side of the reactor, with one terminal of the capacitor.” This is made obvious by the combination.  Rd is connected to one of the AC lines and can only be placed before or after the reactor.  The advantage of placing it after the reactor would be to have quicker discharges.  The advantage of placing it before the reactor would be to limit transient current.  it has been held that choosing from a finite KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 10,008,952)in view of Boni (US 2013/003432) and Guyomard (FR 2981524).
As to claim 5, Hu in view of Boni teaches further comprising a reactor  (Boni 16) connected to a power supply side of at least one of the three input terminals of the converter, and is provided to connect a power supply side of the reactor with one terminal of the capacitor (see explanation of claim 3 above).
Hu in view of Boni does not disclose wherein the passive element is a storage capacitor.
Sakakibara teaches wherein the passive element is a storage capacitor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a capacitor discharge as disclosed in Guyomard to control the rate of discharge via the RC constants.  
Allowable Subject Matter
Claims 4, 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 4, the prior art fails to disclose: “wherein the control unit is configured to turn on the switching element corresponding to the phase of the input terminal to which the single-phase AC power supply or the DC power supply is not connected, so as to discharge the electric charge accumulated in the capacitor, and control the switching elements corresponding to the two phases to which the single-phase AC power supply or the DC power supply is connected, so as to perform power regeneration.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 6, the prior art fails to disclose: “wherein the control unit is configured to turn on the switching element corresponding to the phase of the input terminal to which the single-.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER M NOVAK/Primary Examiner, Art Unit 2839